Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about October 20, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence, including the complainant’s testimony that appellant personally participated in touching her vagina, breasts and buttocks through her clothing, supporting the court’s conclusion that the presentment agency established appellant’s guilt of third-degree sexual abuse beyond a reasonable doubt {see, Penal Law §§ 130.55, 130.00 [3]). We have considered and rejected appellant’s additional claims. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.